4Notice of Pre-AIA  or AIA  Status13

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed December 23, 3030.

Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuhiko (JP 2004-068179) in view of Davis Jr. (US 5,350,423).
Tatsuhiko teaches creating stonewashed effect (decrease in color) in indigo (vat dye) dyed denim by treating the indigo dyed denim with an aqueous solution of zinc nitrate (nitrate salt) alone or in combination with hydrochloric acid, magnesium chloride, sulfuric acid or aluminum sulfate (inorganic acid catalyst) and then treating with phosphoric acid or magnesium phosphate (acid catalyst) (abstract, page 2, last paragraph to page 3, first paragraph). Tatsuhiko teaches using 1-50 g/L magnesium chloride (0.1-5%), citric or oxalic acid and 0.5-10g/L (0.05-1%) phosphoric acid and 20-130g/L (2-13%) zinc nitrate (bottom paragraph page 3, top paragraph page 4). Tatsuhiko teaches thickeners 30g/L (3% auxiliary agent, page 7, example 1) can be added and the degree of color contrast is imparted by the concentration of treatment components and the treatment temperature which can be room temperature (25°C) or heated (page 4, top paragraph). Tatsuhiko further teaches heating at 50-220 °C (page 4, top paragraph).
Tatsuhiko does not teach aluminum nitrates.
Davis Jr teaches treating vat, sulfur, reactive, basic dyes, napthols or pigment dyed textiles (column 3, lines 45-65) with nitrates such as zinc and aluminum and citric, oxalic tartaric, hydrochloric, sulfuric or phosphoric acid (column 4, lines 45-68). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed indigo vat dyes textiles and create color variations by treating with nitrate salts and phosphoric acid or magnesium phosphate at the claimed concentration and temperature because Tatsuhiko teaches it is known that the combinations of these nitrate salts and acid catalysts can discharge indigo dye on dyed textiles when applied under the claimed temperature conditions. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Tatsuhiko by substituting or incorporating aluminum nitrates for zinc nitrate as taught by Davis Jr. because Davis Jr. teaches these aluminum nitrate is functionally equivalent to zinc nitrate to embrittle dyed fibers to give a stonewashed appearance. Substitution of art recognized equivalents only requires routine skill in the art. 
Regarding the claimed ∆ L value, Tatsuhiko and Davis Jr together teach treating similar vat dyes substrates with nitrate salts and similar acid catalysts under similar temperature conditions to remove dye color. Tatsuhiko further emphasizes controlling the concentrations of the treatment and the heating temperature will determine the color density change, therefore it would be obvious to arrive at the claimed ∆L through routine experimentation. The claimed ∆L would be an expected property of similar vat dyed textiles treated with nitrate salts and phosphoric acid at similar concentrations and at similar temperature

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuhiko (JP 2004-068179) in view of Davis Jr. (US 5,350,423) and further in view of Olson (US 4,997,450).
Tatsuhiko and Davis Jr. are relied upon as set forth above. 
Tatsuhiko and Davis Jr. do not teach a pH greater than 2.
Olson teaches when decolorizing areas on dyed textiles that buffers such as phosphates in the range of pH 5.7 to 8 are effective to minimize damage to the textile and optimize decolorant effect (column 8, lines 10-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Tatsuhiko and Davis Jr. by using a pH above 2 because Olson teaches using pH buffers of pH 5.7 to 8.0 to prevent damage to fabric and control activity of the decolorant.

Claims 1-6,10,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis Jr (US 5,350,423).
 	Davis Jr teaches treating vat, sulfur, reactive, basic dyes, napthols or pigment dyed textiles (column 3, lines 45-65) with aqueous solutions of nitrates such as aluminum and citric, oxalic tartaric, hydrochloric, sulfuric or phosphoric acid (column 4, lines 45-68. Example 1). Davis Jr teach treating at 200 °F (93.3°C) (column 5, lines 1-10). Davis Jr teaches using 1.7% nitrate and 0.5% wetting agent (auxiliary agent) (example 3).
Davis Jr does not teach the claimed methods with sufficient specificity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed vat, sulfur, reactive, basic dyes, or pigment colored textiles and create color variations by treating with aluminum nitrates and citric, oxalic tartaric, hydrochloric, sulfuric or phosphoric acid at the claimed concentration and temperature because Davis Jr. teaches it is known that the combinations of these nitrate salts and acid catalysts can discharge the claimed dye on dyed textiles when applied under similar  temperature conditions. The 93.3 °C of Davis Jr is close enough to applicant’s 90 °C that it would be expected to perform similarly in color discharge and slight adjustments are taught by Davis Jr regarding temperature variable based on the type of fabric. Regarding the claimed ∆L value, Davis Jr. teaches treating similar dyed substrates with similar nitrate salts and similar acid catalysts under similar temperature conditions to remove dye color. Davis Jr further emphasizes controlling the concentrations of the treatment and the heating temperature will determine the color density change, therefore it would be obvious to arrive at the claimed ∆L through routine experimentation. The claimed delta L would be an expected property of similar vat dyed textiles treated with similar nitrate salts and catalyst acid at similar concentrations and at similar temperatures.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis Jr (US 5,350,423) in view of Olson (US 4,997,450).
Davis Jr is relied upon as set forth above. 
Davis Jr does not teach a pH greater than 2.
Olson teaches when decolorizing areas on dyed textiles that buffers such as phosphates in the range of pH 5.7 to 8 are effective to minimize damage to the textile and optimize decolorant effect (column 8, lines 10-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Davis Jr. by using a pH above 2 because Olson teaches using pH buffers of pH 5.7 to 8.0 to prevent damage to fabric and control activity of the decolorant.

Claims 1,2,4-10,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2005/0223507).
Nakano teaches adding wash durable vintage color effects (increase in color, abstract) in indigo (vat dye) dyed cloth  (paragraph 0008) by treating the indigo dyed cloth with 15g/l to 200 g/L (1.5-20%, paragraph 0021)) of potassium, magnesium, calcium, sodium and magnesium nitrate salts, paragraph 0016), nitrous or nitric acid (acid catalysts which release acid forming groups, paragraph 0014) and 3 g/L (0.3%) penetrating agent or a thickener (auxiliary agent, paragraphs 0025, 0045) at 60-120 °C (paragraph 0028) to generate nitrogen oxide (paragraph 0014,0030). Nakano teaches that the process can be used to make the indigo have a blue-black tone to a yellowish tone by changing the process conditions such as concentration of nitrogen based oxidizing agent, temperature and heating time (paragraph 0037).
Nakano does not teach the claimed methods with sufficient specificity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed indigo vat dyes textiles and create color variations by treating with potassium, magnesium, calcium, sodium and magnesium nitrate and nitrous or nitric acid at the claimed concentration and temperature because Nakano teaches it is known that the combinations of these nitrate salts and acid catalysts can create blue-black to yellow vintage tone variations of indigo dye on dyed textiles when applied under the claimed temperature conditions and at the claimed concentrations. Since combinations of the nitrogen based oxidizing agents can be used, they can be combined to add up to the 1.5-20% total amount.  Nakano specifies it is within routine skill in the art to optimize nitrogen oxidizing agent concentrations, heating times and temperature to arrive at the desired color change. Regarding the claimed ∆L value, Nakano teaches treating similar vat dyes substrates with similar nitrate salts and similar acid catalysts under similar temperature conditions to adjust the dye color. The claimed ∆L would be an expected property of similar vat dyed textiles treated with similar nitrate salts and nitric acid at similar concentrations and at similar temperatures.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2005/0223507) in view of Tharpe (US 2016/0060807).
Nakano is relied upon as set forth above.
Nakano does not teach laser treatment.
Tharpe teaches that when producing vintage looks on dyed fabrics lasers are an effective way to irradiate the fabric to achieve this aesthetic (paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nakano by using laser irradiation to heat the textile as Tharpe teaches this is effective in producing a vintage feel to the textile. The acid catalysts of Nakano are capable of releasing acid forming groups when irradiated with light of 10.6 micrometers.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2005/0223507) in view of Tharpe (US 2016/0060807) and further in view of Olson (US 4,997,450).
Nakano and Tharpe are relied upon as set forth above.
Nakano and Tharpe do not teach a pH greater than 2.
Olson teaches when decolorizing areas on dyed textiles that buffers such as phosphates in the range of pH 5.7 to 8 are effective to minimize damage to the textile and optimize decolorant effect (column 8, lines 10-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nakano and Tharpe. by using a pH above 2 because Olson teaches using pH buffers of pH 5.7 to 8.0 to prevent damage to fabric and control activity of the decolorant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761